IN THE SUPREME COURT OF THE STATE OF NEVADA

                                                                                                     ,



                MICHAEL LUIS COTA,                                       No. 83950          FIL
                                  Appellant,
                              vs.                                                           JAN 1 9 2022
                THE STATE OF NEVADA,                                                    EL:ZABETH A. BROWN
                                                                                      CLERptpUPREME COURT
                                  Res • ondent.
                                                                                             DEPUV:Cri
                MICHAEL LUIS COTA,                                       No. 83954
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Res • ondent.


                                     ORDER DISMISSING APPEALS
                             These are pro se appeals from district court orders denying
                motions to change venue, Ninth Judicial District Court, Douglas County;
                Thomas W. Gregory, Judge.
                            Because no statute or court rule permits an appeal frorn an
                order denying a motion to change venue in a criminal matter, this court
                lacks jurisdiction to consider these appeals. Castillo v. State, 106 Nev. 349,
                352, 792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only
                when statute or court rule provides for appeal). Accordingly, this court
                            ORDERS these appeals dismissed.'



                                         Silver


                                                                                            J.
                Cadish                                      Pickering

SUPREME COURT
     OF
                      'Given this order, this court takes no action on the pro se letters filed
   NEVADA       on January 3, 2022.
(0) 1947A
                                                                                     c2:2
                                                                                             0442.
                cc:   Thomas W. Gregory, District Judge
                      Michael Luis Cota
                      Attorney General/Carson City
                      Douglas County District Attorney/Minden
                      Douglas County Clerk




SUPREME COURT
        OF
     NEVADA


(o) 19a7A